DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 11-20 have been examined.
	Claims 1-10 have been cancelled.
Response to Arguments
Applicant's arguments filed 10/18/2021 regarding the 35 USC § 102 rejection of claims 11-20 have been fully considered but they are not persuasive.
The applicant state,” Independent claim 11 currently recites, inter alia, "controlling, by the calculation unit, a movement of each actuator to place each element to be actuated of the structure in a predetermined reference position." Nowhere in Lee does it disclose at least this feature. In other words, Lee does not disclose an automated positioning of the moved member as required by the claimed step of controlling, but rather a manual positioning. For this reason alone, Lee fails to disclose each and every feature recited in claim 11, and thus Lee fails to anticipate claim 11.”. The examiner respectfully disagrees with the Applicant. In claim 11 Lee discloses “controlling, by the calculation unit, a movement of each actuator to place each element to be actuated of the structure in a predetermined reference position; for each actuator (see at least fig. 4-7B, step S210, activate the motor to rotate to the central point of the position sensor, p25, the controller 170 activates the motor 110 to rotate to the central point of the position sensor 150, namely the center of the motor coordinate (S210) , the moved member 120 is moved to the original point S0 of the actuate coordinate , and connected to the output shaft of the motor 110 (S220))”, Lee discloses  carried a positioning of the moved member by the controller 170 which actives the motor 110 at the slow-speed mode to move moved member 120 moving toward the second 
Further the applicant state,” claim 11 also recites, inter alia, operating the movement of the actuator in a first direction, "comparing a value of a characteristic variable associated with the actuator with a predetermined first reference value," if the "value of the characteristic variable exceeds the first reference value, operating the movement of the actuator in a second direction opposite to the first direction," comparing the value of the characteristic variable associated with the actuator "with a predetermined second reference value," and if the "value of the characteristic variable exceeds the second reference value, saving a position occupied by the actuator as the position of a first mechanical stop of the actuator., Lee does not disclose a step of recording a position of the actuator as the position of a first mechanical stop of said actuator in response to ensuring that the actuator has reached its two opposite mechanical stops.”, The examiner respectfully disagrees with the Applicant. In claim 11 Lee discloses “operating the movement of the actuator in a first direction; comparing a value of a characteristic variable associated with the actuator with a predetermined first reference value (see at least fig.5-7B, step S230, activate the motor at a low-speed mode to move the moved member moving toward the first limit position ,p26,  the controller 170 activates the motor 110 at a low-speed mode to move the moved member 120 moving toward the first limit position S1 (S230)); if the value of the characteristic variable exceeds the first reference value, operating the movement of the actuator in a second direction opposite to the first direction;  comparing the value of the characteristic variable associated with the actuator with a predetermined second reference value (see at least fig.4-7B, step S230, activate the motor at a low-speed mode to move the moved member moving toward the first limit position , S240 the motor control power exceeds a threshold value? ,p26-27,  the controller 170 activates the motor 110 at a low-speed mode to move the moved member 120 moving toward the first limit position S1 (S230), During the movement of the moved 120 the motor control power remains at an unloaded output power, and meanwhile the controller 170 continuously monitors the motor control power of the motor 110 to determine whether the motor control power of the motor 110 exceeds a threshold value (S240), the controller 170 activates the motor 110 at the low-speed to move moved member 120 moving towards the second limit position S2); if the value of the characteristic variable exceeds the second reference value, saving a position occupied by the actuator as the position of a first mechanical stop of the actuator (see at fig.4-7B, p26-27, when the moved member 120 reaches the second limit position S2, the controller 170 ceases outputting the motor control power and makes the moto 110 stop driving the movement of the moved member 120, meanwhile the position sensor 150 obtains the motor coordinate value C2 corresponding to the second limit position S2).”, Lee discloses motor coordinate value C1 corresponding (equivalent) to the first limit position S1 (S250), motor coordinate value C2 corresponding (equivalent)  to the second limit position S2 (S280). In addition to support, please see abstract, determining the actual coordinate by the motor value can be derived according to the values of actual coordinate of the first and second limit position, and the values of the corresponding motor coordinate, paragraph 28, use actual coordinate value of the first limit position S1, actual coordinate value of the second limit position S2, and the corresponding motor coordinate values C1, C2 to derive a conversion relation between the motor coordinate value and the actual coordinate value of the moved member 120 (S290), then record the conversion relation (S300), and complete the calibration, Paragraph 22, the position sensor 150 is used to sense the operation of the motor 110 and to record the displacement of the motor 110, thereby obtaining the motor coordinate value. 
In addition, independent claim 19 recites substantially the same features as claim 11, above-made arguments with respect to the similarly noted features of claim 11 are applicable to claim 19 as well, based on the below rejections, and above response to the argument, the 102 rejections of claims 11 and 19 are maintained.
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being unpantatble over Lee (US20100026230A1).
	Claim.11 Lee discloses a method for automatic calibration of an actuation device of at least one element to be actuated of a structure (see at least abstract, a calibration method, fig.7A-7B), the actuation device comprising a calculation unit and at least one actuator configured to actuate at least one corresponding element to be actuated (see at least fig.2-6, element 170 is a controller, element 110 is a motor, element 120 is a moved member, p20-23, two different types of the servo 100), wherein the method comprises the steps of: controlling, by the calculation unit, a movement of each actuator to place each element to be actuated of the structure in a predetermined reference position; for each actuator (see at least fig. 4-7B, step S210, activate the motor to rotate to the central point of the position sensor, p25, the controller 170 activates the motor 110 to rotate to the central point of the position sensor 150, namely the center of the motor coordinate (S210) , the moved member 120 is moved to the original point 
	Claim.12 Lee discloses further comprising the steps of: second operation of the movement of the actuator in the first direction; comparing the value of the characteristic variable associated with the 
	Claim.13 Lee discloses comprising the determination of a mechanical stroke of the actuator, the mechanical stroke of the actuator being taken equal to the absolute value of the difference between the position associated with the first mechanical stop and the position associated with the second mechanical stop of the actuator (see at fig.4-7B, p26-27, the controller 170 activates the motor 110 at a low-speed mode to move the moved member 120 moving toward the first limit position S1 (S230), During the movement of the moved 120 the motor control power remains at an unloaded output power, and meanwhile the controller 170 continuously monitors the motor control power of the motor 110 to determine whether the motor control power of the motor 110 exceeds a threshold value (S240), the controller 170 activates the motor 110 at the low-speed to move moved member 120 moving towards the second limit position S2,when the moved member 120 reaches the second limit position S2, the controller 170 ceases outputting the motor control power and makes the moto 110 stop driving the 
	Claim.14 Lee discloses further comprising the steps of: comparing the calculated mechanical stroke of the actuator with a predetermined positive auxiliary stroke associated with the actuator; if the calculated mechanical stroke is greater than or equal to the auxiliary stroke, calculating a minimum auxiliary stop and a maximum auxiliary stop of the actuator, the minimum auxiliary stop being calculated by adding a positive predetermined offset to the smallest among the first mechanical stop and the second mechanical stop, the maximum auxiliary stop being calculated by adding the auxiliary stroke to the calculated minimum auxiliary stop or the maximum auxiliary stop being calculated by taking away a positive predetermined offset from the largest among the first mechanical stop and the second mechanical stop, the minimum auxiliary stop being calculated by taking away the auxiliary stroke from the calculated maximum auxiliary stop (see at least fig.2-7B, element 170 is a controller, element 110 is a motor, element 120 is a moved member, p20-23, two different types of the servo 100, p26-27, the controller 170 activates the motor 110 at a low-speed mode to move the moved member 120 moving toward the first limit position S1 (S230), During the movement of the moved 120 the motor control power remains at an unloaded output power, and meanwhile the controller 170 continuously monitors the motor control power of the motor 110 to determine whether the motor control power of the motor 110 exceeds a threshold value (S240), the controller 170 activates the motor 110 at the low-speed to move moved member 120 moving towards the second limit position S2,when the moved member 120 reaches the second limit position S2, the controller 170 ceases outputting the motor control power and makes the moto 110 stop driving the movement of the moved member 120, meanwhile the position sensor 150 obtains the motor coordinate value C2 corresponding to the second limit position S2, p21).
	Claim.15 Lee discloses wherein, before the step of controlling the movement of each actuator to place each element to be actuated in a predetermined reference position, the structure is located in any 
	Claim.16 Lee discloses wherein the step of controlling the movement of each actuator to place each element to be actuated in a predetermined reference position comprises, so long as the structure is not located in the predetermined reference position: the operation of the movement of a given actuator in a first direction; the monitoring of the verification of a predetermined condition of a pre- established sequence of conditions; if the predetermined condition is met (see at least fig.4-7B, the movement of a given actuator in a first direction), then:  4if the movement of the actuator in the first direction is required by the sequence of conditions, operating the movement of the actuator in the first direction and monitoring the verification of a next predetermined condition of the pre-established sequence of conditions; if the movement of the actuator in a second direction, opposite to the first direction, is required by the pre-established sequence of conditions, operating the movement of the actuator in the second direction and monitoring the verification of a next predetermined condition of the pre- established sequence of conditions; if neither the movement of the actuator in the first direction nor the movement of the actuator in the second direction is required by the pre- established sequence of conditions, 
	Claim.17 Lee discloses wherein at least one condition is chosen among the group consisting of: the value of the characteristic variable associated with the actuator is greater than a reference value; a time setpoint has been reached, the time setpoint corresponding to a maximum period elapsed between the actuation of the actuator during the operation of the movement of the actuator and a current instant; and a reference position of the actuator has been reached, if the actuator (3) is already calibrated (see at least fig.4-7B, p-8, when proceeding with the operation of the servo, it is easy to determine the actual coordinate of the moved member corresponding to the motor coordinate).
	Claim.19 Lee discloses an actuation device including a calculation unit configured to:  5control a movement of each actuator among at least one actuator(see at least fig.2-6, element 170 is a controller, element 110 is a motor, element 120 is a moved member, p20-23, two different types of the servo 100), each actuator being configured to actuate at least one corresponding element to be actuated of a 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20100026230A1) as applied to claims 11 and 19 above, and further in view of Muhammad (US20080255788A1).
	Claim.18 Lee does not discloses wherein the structure is a seat, the element or elements to be actuated being seat elements.
	However, Muhammad discloses wherein the structure is a seat, the element or elements to be actuated being seat elements (see at least fig.2, p11-13, the seat controller 106 also drives the actuators which control the motion of various seat parts).
	It would have been obvious to modify Lee to include wherein the structure is a seat, the element or elements to be actuated being seat elements by Muhammad in order to calibrating a powered seat (see at least Muhammad’s p6).

However, Muhammad discloses a seat including moveable seat elements, the seat being equipped with an actuation device according to claim 19, the actuation device being configured to control the position of the seat elements (see at least fig.2, p11-13, the seat controller 106 also drives the actuators which control the motion of various seat parts).
	It would have been obvious to modify Lee to include a seat including moveable seat elements, the seat being equipped with an actuation device according to claim 19, the actuation device being configured to control the position of the seat elements by Muhammad in order to calibrating a powered seat (see at least Muhammad’s p6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662